DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/772,862 filed on 1/26/2021 with effective filing date 1/8/2018. Claims 1-7 & 9-10 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5, 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US 2018/0160152 A1 in view of Matsuo et al. US 2011/0188574 A1. 
Per claim 1, Song et al. discloses a video decoding method, in which a deblocking filter is applied to adjacent pixels adjacent to a boundary between a first block and a second block (para: 104-105, e.g. as shown in FIG. 8A, when the block boundary (that is, edge) direction and the intra prediction direction are identical to each other, the filtering strength of 0 is assigned; as shown in FIG. 8B, when the block boundary (that is, edge) direction and the intra prediction direction are different from each other, the filtering strength of 1 is assigned), the video decoding method comprising: selecting an applicant range of a deblocking filter to be applied to the adjacent pixels according to sizes of the first block and the second block (para: 33 & 121, e.g. a deblocking filtering apparatus that, when at least one of two neighboring blocks is intra-predicted, adaptively determines target pixels to be filtered, based on intra prediction information including at least one of an intra prediction mode and an intra prediction block size); and applying the deblocking filter having the selected application range to the adjacent pixels, 
Song et al. explicitly fails to disclose wherein the boundary is a vertical boundary, 
an application range of the deblocking filter in a left direction and an application range of the deblocking filter in a right direction are the same, and when the boundary is a horizontal boundary, an application range of the deblocking filter in an upward direction is the same as or less than an application range of the deblocking filter in a downward direction. 
Matsuo et al. however in the same filed of endeavor teaches wherein the boundary is a vertical boundary (para: 93 & 95, e.g. a determination means for determining the direction in which a deblocking filter is applied to a block boundary, based on the edge direction detected for a block to be processed which has the block boundary subject to the deblocking and the edge direction detected for a block contacting the block to be processed; the component in the vertical direction of the change in pixel value of each block, and may detect the edge direction detected based on the detected components in the horizontal direction and in the vertical direction), an application range of the deblocking filter in a left direction and an application range of the deblocking filter in a right direction are the same, and when the boundary is a horizontal boundary (para: 95-96, e.g. based on the edge direction detected for a block to be processed which has the block boundary subject to the deblocking and the edge direction detected for a block contacting the block to be processed (a block contacting the block to be processed in the upper, lower, right, left, and/or an aslant direction; a calculation unit may be provided for calculating, for each block, the edge strength based on the components in the horizontal direction and in the vertical direction detected by the detection means), an application range of the deblocking filter in an upward direction is the same as or less than an application range of the deblocking filter in a downward direction (para: 147 & fig. 14, e.g. when the edge direction of the block to be processed is the edge type 1, the edge direction of a block adjacent to the block to be processed in the upper direction is the edge type 2, and the edge direction of a block adjacent to the block to be processed in the upper-right direction is the edge type 2). 
Therefore, in view of disclosures by Matsuo et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Song et al. and Matsuo et al. in order to detect the direction of edge indicating the change direction of pixel value of each block. The direction of deblocking filter to be applied to block boundary is determined in accordance with the detected edge direction, so as to apply deblocking filter to block boundary. 
Per claim 2, Matsuo et al. further teaches the method of claim 1, further comprising: decoding the first block and the second block according to encoding information (para: 93, e.g. block distortion occurring in a video coding scheme for performing predictive coding on a block basis and in a video decoding scheme for decoding the video coded by the video coding scheme); and determining whether to apply the deblocking filter to the adjacent pixels based on the encoding information of the first block, and the second block and pixel values of the adjacent pixels (para: 234, e.g. it is possible to apply the deblocking filter corresponding to the edge direction while taking the edge strength into consideration, similarly to the second embodiment; it is an effective method particularly when a strong texture exists in an aslant direction and the direction of the filtered pixels should be changed only in that portion, in comparison to the first embodiment, which employs a structure in which a filtering direction is determined from the edge direction without consideration of the edge strength even though the strength of the edge is weak). 
Per claim 3, Song et al. further discloses the method of claim 2, wherein the determining of whether to apply the deblocking filter to the adjacent pixels comprises determining whether to apply the deblocking filter to the adjacent pixels based on whether at least one of the first block or the second block is intra-predicted (para: 54 & 58, e.g. the prediction unit 410 generates an intra prediction block of the current block by using available pixel values of pixels located spatially neighboring the current block).
Per claim 4, Song et al. further discloses the video method of claim 2, wherein the determining of whether to apply the deblocking filter to the adjacent pixels comprises, when the first block and the adjacent block are inter-predicted, determining whether to apply the deblocking filter to the adjacent pixels based on a size difference between a motion vector used to predict the first block and a motion vector used to predict the second block (para: 57, & 60, e.g. the prediction unit 410 predicts the current block by using intra prediction or inter prediction, and generates the prediction block having a predicted pixel value as a pixel value of each pixel; a motion vector is estimated based on the positions of the current block and the inter prediction block having the minimum error value; the estimated motion vector and index information of the reference picture).
Per claim 5, Song et al. further discloses the video method of claim 2, wherein the determining of whether to apply the deblocking filter to the adjacent pixels comprises, when the first block and the second block are inter-predicted, determining whether to apply the deblocking filter to the adjacent pixels based on whether a reference picture used to predict the first block and a reference picture used to predict the second block are the same (para: 87, e.g. if the inter prediction information of the current block and the inter prediction information of the neighboring block are identical to each other, the filtering strength determination unit 510 may perform no deblocking filtering; the inter prediction information may include information about reference picture/reference frame, motion vector, and the like).
Per claim 7, Matsuo et al. further teaches the method of claim 1, wherein the selecting of the application range of the deblocking filter comprises selecting an application range of a deblocking filter to be applied to the adjacent pixels by comparing a threshold value determined by a quantization parameter of the first block and a quantization parameter of the second block with difference information between the adjacent pixels (para: 19-20, e.g. .alpha. and .beta. are determined uniquely depending on a quantization parameter (QP) that is set at coding. Also, a user can also adjust .alpha. and .beta. by using of two parameters of a slice_alpha_c0_offset_div2 flag and a slice_beta_offset_div2 flag included in a slice header), and the difference information comprises a pixel value difference between adjacent pixels of the first block, a pixel value difference between adjacent pixels of the second block, and a pixel value difference between the adjacent pixels of the first block, and the adjacent pixels of the second block (para: 16-18, & table 1, e.g. assuming that a pixel value of one block is p.sub.m (0.ltoreq.m<4: the closer to a block boundary the location is, the smaller the value of the subscript is), and a pixel value of another block is q.sub.n (0.ltoreq.n<4: the closer to a block boundary a location is, the smaller the value of the subscript is), the deblocking filter is operated if the following two conditions are satisfied). 
The motivation to combine is same as claim 1.
Per claim 9, Song et al. further discloses the method of claim 1, wherein the selecting of the application range of the deblocking filter comprises selecting an application range of a deblocking filter to be applied to the adjacent pixels from among deblocking filter of a first application range, a deblocking filter of a second application range, and a deblocking filter of a third application range (para: 07, & 79 e.g. examiner interpreted as a boundary strength (BS) value for determining filtering strength is determined, and a different level of deblocking filtering is performed according to the determined BS value).
Allowable Subject Matter
6.	Claims 6 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Norkin et al. US 10623780, e.g. a first filter decision value is calculated for a block of pixels in a 
video frame based on pixel values of pixels in a first line of pixels in the block.
	Dong et al. US 10708592, e.g. deblocking is a step in video coding for removing distortions that may result from dividing a video frame into blocks, and encoding the video frame based on the blocks.  Techniques described herein can include determining the activity in neighboring blocks along the boundary of the blocks, where the activity measures smoothness or complexity of pixels in the boundary area. 
	Seregin et al. US 9344716, e.g. a filtering method and apparatus for adaptively performing deblocking filtering are provided.  The method includes: obtaining a parameter indicating how close pixel values of pixels adjacent to a block boundary are with respect to a predetermined line. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485